Per Curiam.
The following matters of fact are gleaned from the state of the case which has been laid before us:
On January 15th, 1929, the license of the prosecutor as a funeral director and embalmer, issued pursuant to chapter 156 of Pamph. L. 1927, was revoked by the respondent board after a complaint and hearing.
On January 18th, 1929, the prosecutor was allowed a rule to show cause why a writ of certiorari should not issue to review such action, returnable January 25th, 1929, before a justice of this court.
On motion of the prosecutor the hearing thereof was continued to February 15th, 1929. No depositions were ever taken and nothing further was done until July 3d, 1929, when, on motion of the attorney-general, the rule to show cause was dismissed by such justice for failure to prosecute.
However, on August 21st, 1929, on motion of the prosecutor, such justice granted prosecutor leave to apply to this court at this term for a vacation of such dismissal, nothing seems to have been done in pursuance of such leave granted. The state of the case laid before us does not disclose or even suggest that there was any impropriety in such action of dismissal, but on the contrary the plain implication is that such action was right, and it is therefore clear that we would not be justified in disturbing the dismissal of the rule -to show cause.
The result is that the application- for a vacation of the order of dismissal is denied and the application for the writ of certiorari is denied, with costs.